          


Exhibit 10.5


image03.jpg [image03.jpg]
Award Date: July 27, 2020








RESTRICTED STOCK UNIT AWARD AGREEMENT (CEO NEW HIRE)
GRANTED UNDER THE LOCKHEED MARTIN CORPORATION
2020 INCENTIVE PERFORMANCE AWARD PLAN




THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING
SECURITIES THAT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933


This Award Agreement applies to the Restricted Stock Units (“RSUs”) granted by
Lockheed Martin Corporation to you as of the Award Date (defined above) under
the Lockheed Martin Corporation 2020 Incentive Performance Award Plan (“Plan”).
The term Restricted Stock Unit or RSU as used in this Award Agreement refers
only to the Restricted Stock Units awarded to you under this Award Agreement.
References to the “Corporation” include Lockheed Martin Corporation and its
Subsidiaries.


Each RSU entitles you, upon satisfaction of the continuous employment and other
requirements set forth in this Award Agreement and the Plan, to receive from the
Corporation: (i) one (1) share of the Corporation’s common stock, par value
$1.00 per share (“Stock”); and (ii) a cash payment equal to the sum of any cash
dividends paid to stockholders of the Corporation during the Vesting Period (as
defined below), each in accordance with the terms of this Award Agreement, the
Plan, and any rules and procedures adopted by the Management Development and
Compensation Committee (“Committee”) of the Board of Directors.


        This Award Agreement sets forth some of the terms and conditions of your
Award under the Plan, as determined by the Committee. Additional terms and
conditions, including tax information, are contained in the Plan and in the
Prospectus relating to the Plan of which the Plan and this Award Agreement are a
part. In the event of a conflict between this Award Agreement and the Plan, the
Plan document will control. The number of RSUs applicable to your Award are set
forth in the electronic stock plan award recordkeeping system (“Stock Plan
System”) maintained by the Corporation or its designee at
http://www.stockplanconnect.com. The Prospectus is also available at this
website.


Except as described in Section 10, your Award is not effective or enforceable
until you properly acknowledge your acceptance of the Award by completing the
electronic receipt on the Stock Plan System as soon as possible but in no event
later than August 31, 2020. Except as



--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 2




described in Section 10, if you do not properly acknowledge your acceptance of
this Award Agreement on or before August 31, 2020, this Award will be forfeited.


Assuming prompt and proper acknowledgement of your acceptance of this Award
Agreement as described above and in Section 10, this Award will be effective as
of the Award Date. Acceptance of this Award Agreement constitutes your consent
to any action taken under the Plan consistent with its terms with respect to
this Award and your agreement to be bound by the restrictions contained in
Section 10, Exhibit A (“Post-Employment Conduct Agreement”) and Exhibit B
(“Stock Ownership Requirements”), as amended from time to time, except where
prohibited by law.


1.CONSIDERATION FOR AWARD


        The consideration for the RSUs is your continued service to the
Corporation as an Employee through the second anniversary of the Award Date. If
you do not continue to perform services for the Corporation as an Employee
through the second anniversary of the Award Date, your Award will be forfeited
in whole or in part, as set forth below under “VESTING AND FORFEITURE.”


2.RIGHTS OF OWNERSHIP, RESTRICTIONS ON TRANSFER


        Until each Vesting Date, as set forth below under “VESTING AND
FORFEITURE,” your unvested RSUs will be subject to forfeiture. Until the Vesting
Date of a particular RSU and a share of Stock is delivered to you, you generally
will not have the rights and privileges of a stockholder. In particular, you
will not have the right to vote your RSUs on any matter put to the stockholders
of the Corporation; you may not sell, transfer, assign, pledge, use as
collateral or otherwise dispose of or encumber RSUs; and you will not have the
right to receive any dividends paid to stockholders or dividend equivalents on
the RSUs.


        On each Vesting Date, subject to the forfeiture provisions set forth
below, each RSU which has vested will be exchanged for a certificate (either in
paper or book entry form) evidencing one (1) share of Stock issued in your name
and a cash amount equal to the dividends that would have been paid to you had
you owned such share from the Award Date until the applicable Vesting Date
(“Deferred Dividend Equivalents” or “DDEs”). Your shares and the cash payment
for the DDEs will be delivered to you as soon as practicable, but not later than
sixty (60) days following the Vesting Date, and in no event later than the March
15 following such Vesting Date.


The certificates delivered to you may contain any legend the Corporation
determines is appropriate under the securities laws.


You are responsible for payment of all Taxes imposed on you as a result of the
Award. The Corporation will comply with all applicable U.S. Tax withholding
requirements applicable to the RSUs, the DDEs, and associated Stock. Please see
the Prospectus for the Plan for a discussion of certain material U.S. Tax
consequences of the Award. Any withholding Tax on shares of Stock (and
associated DDEs) deliverable to you will be satisfied by means of the
Corporation’s reducing the number of shares of Stock (and associated DDEs)
deliverable to you in respect of vested RSUs. If you are an Insider at the time
of income tax withholding, the Corporation will base withholding on the highest
individual tax rate. If you are not an Insider at



--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 3




the time of income tax withholding, the Corporation will base withholding on the
highest individual tax rate, unless you elect otherwise in accordance with
procedures established by the Corporation during an election window offered by
the Corporation. If you elect a lower tax rate for withholding, then you may owe
additional taxes as a result of the payment of the vested RSUs (and associated
DDEs).


If any Tax withholding is required with respect to any Award (including with
respect to associated DDEs) during the Vesting Period, the Corporation generally
shall reduce the Award by the number of shares of Stock and/or the amount of
associated DDEs with a value equal to the Tax withholding obligation and such
shares of Stock and/or DDEs will be used to satisfy the Tax withholding
obligation.


The Corporation shall also have the right to (i) offset any other obligation of
the Corporation to you (including but not limited to, by withholding from your
salary) by an amount sufficient to satisfy the Tax withholding obligation, or
(ii) require you (or your estate) to pay the Corporation an amount equal to the
Tax withholding obligation.


        If a payment under this Award constitutes nonqualified deferred
compensation under Section 409A of the Code, no payment due upon termination of
employment shall be made unless the termination of employment is a “separation
from service” as defined in Section 409A of the Code and accompanying
regulations. In the event Section 409A(a)(2)(B)(i) of the Code applies because
you are a specified employee receiving a distribution on account of a
termination of employment, delivery of Stock and the DDEs may be delayed for six
months from such date. Similarly, if you are an Insider subject to the reporting
provisions of Section 16(a) of the Securities Exchange Act of 1934 (“Exchange
Act”), delivery of Stock following a Vesting Date for any reason may be delayed
for six months. For example, if the delivery of the Stock would result in a
nonexempt short-swing transaction under Section 16(b) of the Exchange Act,
delivery will be delayed until the earliest date upon which the delivery either
would not result in a nonexempt short-swing transaction or would otherwise not
result in liability under Section 16(b) of the Exchange Act.


After the Stock is delivered to you, you will enjoy all of the rights and
privileges associated with ownership of the shares, including the right to vote
on any matter put to stockholder vote, to receive dividends, and to encumber,
sell or otherwise transfer the shares. You should note, however, that, while the
shares would thus be free of the restrictions imposed on those shares prior to
the Vesting Date, your ability to sell or pledge the shares may be limited under
the federal securities laws or corporate policy.


In the event of your death, the Stock and cash payment for the DDEs in respect
of your RSUs will be transferred to your estate.


3.VESTING AND FORFEITURE


        The vesting of the RSUs awarded under this Award Agreement along with
the associated DDEs is subject to your acceptance of this Award Agreement as
described in Section 10 by August 31, 2020, and your continuous employment with
the Corporation from the Award Date in accordance with the following schedule:





--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 4





Period of Your Continuous Service from the Award Date (each, a “Vesting
Date”)Amount of RSUs that Becomes Vested on the Vesting DateOne Year, until July
27, 20217,689Two Years, until July 27, 20227,180

All of your rights to the unvested RSUs and to receive Stock for your unvested
RSUs and the associated DDEs will cease without further obligation on the part
of the Corporation unless you personally accept this Award Agreement as provided
below in Section 10 by August 31, 2020, and each tranche of unvested RSUs and
the associated DDEs will be forfeited unless you continue to provide services to
the Corporation as an Employee of the Corporation from the Award Date until the
applicable Vesting Date (the “Vesting Period”), subject only to the specific
exceptions provided below.


4.DEATH AND DISABILITY


        Your unvested RSUs and the DDEs will immediately vest and no longer be
subject to the continuing employment requirement if:


(a)you die while still employed by the Corporation; or


(b)you terminate employment as a result of your total disability. Your
employment will be treated as terminating because of a total disability on the
date you commence receiving a benefit under the Corporation’s long-term
disability plan in which you participate (or, if you are not enrolled in the
Corporation’s long-term disability plan, on the date on which long-term
disability benefits would have commenced under the plan under which you would
have been covered, had you enrolled, using the standards set forth in that
plan).


        The vested RSUs will be exchanged for shares of Stock and the DDEs will
be paid in cash as soon as practicable, but no later than sixty (60) days after
the date of your termination of employment on account of death or total
disability, and in no event later than the March 15 next following the year in
which such termination occurs.


Except as otherwise determined by the Corporation in its discretion in
accordance with Section 10, in the event that you die and have not properly
acknowledged acceptance of the Award prior to your death (or by August 31, 2020,
whichever comes first), you will forfeit all of your RSUs granted hereunder and
all of your rights to the RSUs and to receive Stock for your RSUs and the DDEs
will cease without further obligation on the part of the Corporation.


5.LAYOFF


If you are laid off by the Corporation, you will become immediately vested in
the amount of RSUs specified in the following table as corresponding with the
effective date of your layoff:



Effective Date of LayoffAmount of RSUs that Becomes VestedPrior to July 27,
20217,689July 28, 2021 – July 27, 20227,180






--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 5




        The vested RSUs will be exchanged for shares of Stock, and the related
DDEs associated with the vested portion of your RSUs will be paid in cash as
soon as practicable, but no later than sixty (60) days after the effective date
of your layoff, and in no event later than the March 15 following the effective
date of your layoff.


As a condition to the vesting of any RSUs (and associated DDEs) upon your layoff
in accordance with this Section 5, you will be required to execute and deliver
to the Corporation a general release of claims against the Corporation in a form
acceptable to the Corporation within the time period specified by the
Corporation in such release and not revoke such release within any revocation
period provided for therein. Except as otherwise expressly provided by the
Corporation in writing, a failure to satisfy this condition will result in
forfeiture of such RSUs (and associated DDEs) upon your layoff.


6.RETIREMENT, RESIGNATION OR TERMINATION BEFORE A VESTING DATE


        Except where prohibited by law, if you retire, resign or your employment
otherwise terminates before a Vesting Date, other than on account of death,
total disability, layoff (as described above), Divestiture (as described below)
or Change in Control (as described below), you will forfeit your unvested RSUs
and the associated DDEs on the date of your termination.


Except where prohibited by law, if your employment terminates before a Vesting
Date by action of the Corporation due to your misconduct, then you will forfeit
your RSUs and the associated DDEs on the date of your termination. The Committee
will determine if your employment terminates due to misconduct.


7.DIVESTITURE


In the event of a Divestiture (as defined below) of all or substantially all of
a business operation of the Corporation prior to a Vesting Date and such
Divestiture results in the termination of your employment with the Corporation
or its subsidiaries and the transfer of such employment to the other party to
the Divestiture or the entity resulting from the Divestiture (or its affiliate),
then the Committee may arrange for such other party or entity to assume or
continue your unvested RSUs or substitute equivalent restricted securities for
your RSUs, with the same terms and conditions that apply to your RSUs pursuant
to this Award Agreement, and the remainder of this Section 7 shall not apply.


        If (i) such assumption, continuance or substitution of your unvested
RSUs does not occur, (ii) the Divestiture results in the termination of your
employment with the Corporation or its subsidiaries, and (iii) your employment
transfers to the other party to the Divestiture or the entity resulting from the
Divestiture (or its affiliate), then the following rules will apply:


        (a) Pro Rata Vesting. You shall be eligible to receive a fraction of
your unvested RSUs and the associated DDEs with respect to such fraction.  The
numerator of such fraction shall equal the total number of days in the period
beginning on the later of the Award Date and the last Vesting Date before your
employment as an Employee terminated due to the Divestiture and ending on the
date your employment terminated due to Divestiture.  The denominator of such
fraction shall equal the total number of days in the period beginning on the
later of the Award Date and last Vesting Date before your employment as an
Employee terminated due to



--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 6




the Divestiture and ending on the second anniversary of the Award Date. 
Fractional shares shall be rounded up to the next whole share.


        (b) No Further Rights. The Committee shall have complete and absolute
discretion to make the determinations called for under this Section 7, and all
such determinations shall be binding on you and on any person who claims all or
any part of your RSUs and associated DDEs on your behalf as well as on the
Corporation. If you terminate employment prior to the second anniversary of the
Award Date due to Divestiture but are eligible to receive a portion of your RSUs
and associated DDEs as a result of this Section 7, payment of such portion of
your RSUs and associated DDEs shall be in full satisfaction of all rights you
have under this Award Agreement and you will receive shares of Stock in exchange
for RSUs and the cash payment for the DDEs as soon as practicable, but no later
than sixty (60) days after your termination of employment with the Corporation.


        For the purposes of this Section 7, the term “Divestiture” shall mean a
transaction that results in the transfer of control of the business operation
divested to any person, corporation, association, partnership, joint venture,
limited liability company or other business entity of which less than 50% of the
voting stock or other equity interests (in the case of entities other than
corporations), is owned or controlled directly or indirectly by the Corporation,
by one or more of the Corporation’s subsidiaries or by any combination thereof.


8.CHANGE IN CONTROL DURING VESTING PERIOD


In the event of a consummation of a Change in Control during the Vesting Period,
the number of unvested RSUs subject to this Award and associated DDEs will
become vested (i) on the effective date of the Change in Control if the RSUs are
not assumed, continued, or equivalent restricted securities are not substituted
for the RSUs by the Corporation or its successor, or (ii) if the RSUs are
assumed, continued or substituted by the Corporation or its successor, on the
effective date of your involuntary termination by the Corporation or its
successor other than for Cause (as defined herein, not including death or total
disability) or your voluntary termination with Good Reason (as defined herein),
in either case, within the 24-month period following the consummation of the
Change in Control.


In the event any unvested RSUs and associated DDEs vest in accordance with this
Section 8 (whether immediately following the Change in Control or following your
termination), the shares of Stock or equivalent substituted securities in which
you have become vested and the associated DDEs (less any Tax withholding) shall
be delivered to you within 14 days of the date on which you become vested.


(a)“Cause” shall mean either of the following:


(i)Conviction for an act of fraud, embezzlement, theft or other act constituting
a felony (other than traffic-related offenses or as a result of vicarious
liability); or


(ii)Willful misconduct that is materially injurious to the Corporation’s
financial position, operating results or reputation; provided, however that no
act or failure to act shall be considered “willful” unless done, or omitted to
be done, by you (a) in bad faith; (b) for the purpose of receiving an actual



--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 7




improper personal benefit in the form of money, property or services; or (c) in
circumstances where you had reasonable cause to believe that the act or failure
to act was unlawful.


(b)“Good Reason” shall mean, without your express written consent, the
occurrence of any one or more of the following after the Change in Control:


(i)A material and substantial reduction in the nature or status of your
authority or responsibilities;


(ii)A material reduction in your annualized rate of base salary;


(iii)A material reduction in the aggregate value of your level of participation
in any short or long term incentive cash compensation plan, employee benefit or
retirement plan or compensation practices, arrangements, or policies;


(iv)A material reduction in the aggregate level of participation in equity-based
incentive compensation plans; or


(v)Your principal place of employment is relocated to a location that is greater
than 50 miles from your principal place of employment on the date the Change in
Control is consummated.


Your continued employment following an event that would constitute a basis for
voluntary termination with Good Reason shall not constitute Good Reason if you
consent to, or waive your rights with respect to any circumstances constituting
Good Reason. In addition, the occurrence of an event described in (i) through
(v) shall constitute the basis for voluntary termination for Good Reason only if
you provide written notice of your intent to terminate employment within 90 days
of the first occurrence of such event and the Corporation has had at least 30
days from the date on which such notice is provided to cure such occurrence. If
you do not terminate employment for Good Reason within 180 days after the first
occurrence of the applicable grounds, then you will be deemed to have waived
your right to terminate for Good Reason with respect to such grounds.


9.AMENDMENT AND TERMINATION OF PLAN OR AWARDS


        As provided in Section 9 of the Plan, subject to certain limitations
contained within Section 9, the Board of Directors may at any time amend,
suspend or discontinue the Plan and the Committee may at any time deviate from
or amend this Award Agreement. Notwithstanding Section 9 of the Plan, no such
amendment, suspension or discontinuance of the Plan or deviation from or
amendment of Award Agreements will, except with your express written consent,
adversely affect your rights under this Award Agreement. This Award Agreement
shall not be amended or interpreted in a manner that is reasonably believed to
result in the imposition of Tax under Section 409A of the Code.


10.ACCEPTANCE OF AWARD AGREEMENT; ELECTRONIC DELIVERY 





--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 8




        No Award is enforceable until you properly acknowledge your acceptance
of this Award Agreement by completing the electronic receipt on the Stock Plan
System as soon as possible but in no event later than August 31, 2020.
Acceptance of this Award Agreement must be made only by you personally or by a
person acting pursuant to a power of attorney in the event of your inability to
acknowledge your acceptance (and not by your estate, your spouse or any other
person) and constitutes your consent to any action taken under the Plan
consistent with its terms with respect to this Award. Notwithstanding the
foregoing, this Award will be enforceable and deemed accepted, and will not be
forfeited, if you are unable to accept this Award Agreement personally by August
31, 2020, due to your death, disability, incapacity, deployment in the Armed
Forces, or similar unforeseen circumstance as determined by the Corporation in
its discretion. If you desire to accept this Award, you must acknowledge your
acceptance and receipt of this Award Agreement electronically on or before
August 31, 2020, by going to the Stock Plan System at
http://www.stockplanconnect.com.


        Assuming prompt and proper acknowledgment of this Award Agreement as
described above, this Award will be effective as of the Award Date.


        By accepting this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from the Stock Plan System
(http://www.stockplanconnect.com) as well as to electronic delivery of the
Corporation’s annual report on Form 10-K, proxy statement and quarterly reports
on Form 10-Q. This consent can only be withdrawn by written notice to the Vice
President of Compensation and Performance Management at Lockheed Martin
Corporation, Mail Point 126, 6801 Rockledge Drive, Bethesda, MD 20817. The
Corporation will deliver any documents related to RSUs awarded under the Plan or
future RSUs that may be awarded under the Plan through the Stock Plan System.
The Corporation will request your consent to participate in the Plan through the
Stock Plan System. You hereby consent to receive such documents and agree to
participate in the Plan through the Stock Plan System.


        Except as described above, if you do not personally acknowledge your
acceptance of this Award Agreement on or before August 31, 2020, this Award will
be forfeited as noted above.


11.POST-EMPLOYMENT COVENANTS


        Except where prohibited by law, by accepting this Award Agreement as
described in Section 10, you agree to the terms of the Post-Employment Conduct
Agreement contained in Exhibit A to this Award Agreement.


12.STOCK OWNERSHIP REQUIREMENTS


Except where prohibited by law, by accepting this Award Agreement through the
procedure described in Section 10, you acknowledge receipt of the Stock
Ownership Requirements (“Ownership Requirements”) attached as Exhibit B and
agree to comply with such Ownership Requirements as amended from time to time.


13.EMPLOYEE ACKNOWLEDGEMENT


You acknowledge and agree that:





--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 9




(a)the Plan is discretionary in nature and the Committee may amend, suspend, or
terminate it at any time;


(b)the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of any RSUs, or benefits in
lieu of any RSUs even if RSUs have been granted repeatedly in the past;


(c)all determinations with respect to such future RSUs, if any, including but
not limited to the times when RSUs shall be granted or when RSUs shall vest,
will be at the sole discretion of the Committee or its delegate;


(d)your participation in the Plan is voluntary;


(e)the value of the RSUs is an extraordinary item of compensation, which is
outside the scope of your employment contract (if any), except as may otherwise
be explicitly provided in your employment contract;


(f)the RSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service, or similar payments, or bonuses,
long-service awards, pension or retirement benefits;


(g)the RSUs shall expire upon termination of your employment for any reason
except as may otherwise be explicitly provided in the Plan and this Award
Agreement;


(h)the future value of the shares is unknown and cannot be predicted with
certainty; and


(i)no claim or entitlement to compensation or damages arises from the
termination of the RSUs in accordance with the Plan and this Award Agreement or
diminution in value of the RSUs or Stock and you irrevocably release the
Corporation and your employer from any such claim that may arise.


14.MISCELLANEOUS


        If you are on leave of absence, for the purposes of the Plan, you will
be considered to still be in the employ of the Corporation unless otherwise
provided in an agreement between you and the Corporation.


        Nothing contained in this Award Agreement shall confer upon you any
right of continued employment by the Corporation or guarantee that any future
awards will be made to you under the Plan. In addition, nothing in this Award
Agreement limits in any way the right of the Corporation to terminate your
employment at any time. Neither the value of the RSUs awarded to you nor the
DDEs will be taken into account for other benefits offered by the Corporation,
including but not limited to retirement benefits. Notwithstanding any other
provision of this Award Agreement to the contrary, no Stock will be issued to
you pursuant to this Award Agreement within six months from the Award Date.





--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 10




        Transactions involving Stock delivered under this Award Agreement are
subject to the securities laws and CPS 722 (a copy of which has been made
available to you). Among other things, CPS 722 prohibits employees of the
Corporation from engaging in transactions that violate securities laws or
involve hedging or pledging stock. Insiders are subject to additional
restrictions. The Corporation recommends that Insiders consult with the Senior
Vice President, General Counsel and Corporate Secretary or her staff before
entering into any transactions involving Stock or RSUs.


        You have no rights as a stockholder to any securities covered by this
Award Agreement until the date on which you become the holder of record of such
securities. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the Plan.





--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 11




Exhibit A


Post-Employment Conduct Agreement
(RSU Grant)


        This Post-Employment Conduct Agreement (this “PECA”) attached as Exhibit
A to the Award Agreement with an Award Date of July 27, 2020, (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of restricted stock units to me under the Award Agreement (the “RSUs”) pursuant
to the Lockheed Martin Corporation 2020 Incentive Performance Award Plan (the
“Plan”). References to the “Corporation” shall include Lockheed Martin
Corporation and its Subsidiaries. By accepting the RSUs, I agree as follows:


1.Restrictions Following Termination of Employment.


(a)Covenant Not To Compete – Without the express written consent of the
”Required Approver” (as defined in Section 6), during the one-year period (or
two-year period for Elected Officers) following the date of my termination of
employment (the “Termination Date”) with the Corporation, I will not, directly
or indirectly, be employed by, provide services to, or advise a “Restricted
Company” (as defined in Section 6), whether as an employee, advisor, director,
officer, partner or consultant, or in any other position, function or role that,
in any such case,


(i)oversees, controls or affects the design, operation, research, manufacture,
marketing, sale or distribution of “Competitive Products or Services” (as
defined in Section 6) of or by the Restricted Company, or


(ii)would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c) below) of the Corporation (including
but not limited to technical information or intellectual property, strategic
plans, information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.


I acknowledge and agree that enforcement of this PECA pursuant to Sections
1(a)(i) and (ii) is necessary to protect, among other interests, the
Corporation’s trade secrets and other Confidential or Proprietary Information,
as defined by Section 1(c).


Section 1(a)(i) and (ii) shall not apply to residents of California.


        To the extent permitted by applicable law, including but not limited to
any applicable rules governing attorney conduct (such as the ABA Model Rules of
Professional Conduct and state versions thereof), Sections 1(a)(i) and (ii) and
Section 1(b) relating to non-solicitation, shall apply to individuals who are
employed by the Corporation in an attorney position and whose occupation during
the one-year (or two-year, for Elected Officers) period following employment
with the Corporation does not include practicing law.





--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 12




        In lieu of Section 1(a)(i) and (ii), as well as Section 1(b) relating to
non-solicitation, the following Section 1(a)(iii) shall apply to individuals who
are employed by the Corporation in an attorney position, and whose occupation
during the one-year (or two-year, for Elected Officers) period following
employment with the Corporation includes practicing law.


(iii)Post-Employment Activity As a Lawyer – I acknowledge that as counsel to the
Corporation, I owe ethical and fiduciary obligations to the Corporation and that
at least some of these obligations will continue even after my Termination Date
with the Corporation. I agree that after my Termination Date I will comply fully
with all applicable ethical and fiduciary obligations that I owe to the
Corporation. To the extent permitted by applicable law, including but not
limited to any applicable rules governing attorney conduct, I agree that I will
not:


a.Represent any client in the same or a substantially related matter in which I
represented the Corporation where the client’s interests are materially adverse
to the Corporation; or


b.Disclose confidential information relating to my representation of the
Corporation, including the disclosure of information that is to the disadvantage
of the Corporation, except for information that is or becomes generally known.


The Corporation’s Senior Vice President, General Counsel, and Corporate
Secretary or the General Tax Counsel, as applicable, will determine in his or
her discretion whether an individual is employed by the Corporation in an
attorney position.


(b)Non-Solicit – Without the express written consent of the Required Approver,
during the two-year period following the Termination Date, I will not (i) cause
or attempt to cause, directly or indirectly, the complete or partial loss of any
contract in effect before the Termination Date between the Corporation and any
customer, supplier, distributor or manufacturer of or to the Corporation with
which I was responsible, in whole or in part, for soliciting, negotiating,
implementing, managing, or overseeing or (ii) induce or attempt to induce,
directly or indirectly, any person who is an employee of the Corporation with
whom I worked or interacted with within two years prior to the Termination Date
to cease employment with the Corporation in order to perform work or services
for any entity other than the Corporation. I acknowledge and agree that the
enforcement of this PECA pursuant to Section 1(b)(i) is necessary to protect,
among other interests, the Corporation’s trade secrets and other Confidential or
Proprietary Information, as defined by Section 1(c).


(c)Protection of Proprietary Information – Except to the extent required by law,
following my Termination Date, I will have a continuing obligation to comply
with the terms of any non-disclosure or similar agreements that I signed while
employed by the Corporation committing to hold confidential the “Confidential or
Proprietary Information” (as defined below) of the Corporation or any of its
affiliates, subsidiaries, related companies, joint ventures, partnerships,
customers, suppliers, partners, contractors or agents, in each case in
accordance with the terms of such agreements. I will not use or disclose or
allow the use or disclosure by others to any person or entity of Confidential or
Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my



--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 13




employment with the Corporation. In the event I become legally compelled (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or otherwise) to disclose any proprietary or confidential information, I
will immediately notify the Corporation’s Senior Vice President, General Counsel
and Corporate Secretary as to the existence of the obligation and will cooperate
with any reasonable request by the Corporation for assistance in seeking to
protect the information. All materials to which I have had access, or which were
furnished or otherwise made available to me in connection with my employment
with the Corporation shall be and remain the property of the Corporation. For
purposes of this PECA, “Confidential or Proprietary Information” means trade
secrets, as defined by applicable law, and Proprietary Information within the
meaning of CRX-015C (a copy of which has been made available to me), including
but not limited to information that a person or entity desires to protect from
unauthorized disclosure to third parties that can provide the person or entity
with a business, technological, or economic advantage over its competitors, or
which, if known or used by third parties or if used by the person’s or entity’s
employees or agents in an unauthorized manner, might be detrimental to the
person’s or entity’s interests. Confidential or Proprietary Information may
include, but is not limited to:


(i)existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers and
competitors,


(ii)existing and contemplated technical information and documentation pertaining
to technology, know how, equipment, machines, devices and systems, computer
hardware and software, compositions, formulas, products, processes, methods,
designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, production techniques, research and development
activities, inventions, discoveries, and improvements, and


(iii)human resources and personnel information.


(d)No Disparagement – Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its directors, officers, employees,
technology, products or services with respect to any matter whatsoever.


(e)Cooperation in Litigation and Investigations – Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.





--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 14




(f)Communications with Regulatory Authorities – Nothing in this PECA prohibits
or restricts me (or my attorney) from initiating communications directly with,
responding to an inquiry from, or providing testimony before the Securities and
Exchange Commission or any other federal or state regulatory authority regarding
a possible securities law violation.


(g)Notice under the Defend Trade Secrets Act – Notwithstanding anything in this
PECA to the contrary:


(i)I will not be held criminally or civilly liable under any federal or state
trade secret law for any disclosure of a trade secret that is made: (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) in a complaint or other
document that is filed under seal in a lawsuit or other proceeding.


(ii)If I file a lawsuit for retaliation by the Corporation for reporting a
suspected violation of law, I may disclose the Corporation’s trade secrets to my
attorney and use the trade secret information in the court proceeding if I (1)
file any document containing the trade secret under seal; and (2) do not
disclose the trade secret, except pursuant to court order.


2.Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the RSUs is expressly made contingent upon
my agreements with the Corporation set forth in this PECA. I acknowledge that
the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to me under the Award Agreement.
I further acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation's Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation's legitimate business interests,
including, but not limited to, the Corporation’s Confidential or Proprietary
Information.


3.Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.


(a)I agree, upon demand by the Corporation, to forfeit, return or repay to the
Corporation the “Benefits and Proceeds” (as defined below) in the event any of
the following occur:


(i)I breach any of the covenants or agreements in Section 1;


(ii)The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission;



--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 15






(iii)The Corporation determines that I engaged in fraud, bribery or any other
illegal act or that my intentional misconduct or gross negligence (including the
failure to report another person’s intentional misconduct or gross negligence of
which I had knowledge during the period I was employed by the Corporation)
contributed to another person’s fraud, bribery or other illegal act, which in
any such case adversely affected the Corporation’s financial position or
reputation;


(iv)The Corporation determines that my intentional misconduct or gross
negligence caused severe reputational or financial harm to the Corporation;


(v)The Corporation determines that I misappropriated Confidential or Proprietary
Information, as defined in Section 1(c), and I (A) intended to use the
misappropriated Confidential or Proprietary Information to cause severe
reputational or financial harm to the Corporation or (B) used the
misappropriated Confidential or Proprietary Information in a manner that caused
severe reputational or financial harm to the Corporation; or


(vi)Under such other circumstances specified by final regulation issued by the
Securities and Exchange Commission entitling the Corporation to recapture or
clawback “Benefits and Proceeds” (as defined below).


(b)The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.
For purposes of Section 3(a), a determination by the Corporation means, with
respect to an Elected Officer, a determination by the Management Development and
Compensation Committee of the Board of Directors of the Corporation (the
“Committee”) and, with respect to any other employee, a determination by a
review committee consisting of the Senior Vice President, Human Resources, the
Senior Vice President, Ethics and Enterprise Assurance, and the Senior Vice
President, General Counsel and Corporate Secretary (the “Review Committee”).


(c)For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I own Stock issued in respect of vested RSUs, such Stock; (ii) to the
extent I no longer own the shares of Stock of the Corporation issued in respect
of the RSUs, cash in an amount equal to the greater of (x) the value of such
Stock on the date the associated RSUs vested (which, unless otherwise determined
by the Committee or the Review Committee, shall be equal to the closing price of
the shares of Stock as finally reported by the New York Stock Exchange on such
date), and (y) the proceeds received in connection with the disposition of such
Stock; and (iii) to the extent I have not earned the RSUs fully, all of my
remaining rights, title or interest in my Award and any accrued dividend
equivalents with respect thereto.


4.Injunctive Relief. I acknowledge that the Corporation’s remedies at law may be
inadequate to protect the Corporation against any actual or threatened breach of
the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a), the Corporation shall be entitled to the granting



--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 16




of injunctive relief in its favor and to specific performance without proof of
actual damages and without the requirement of the posting of any bond or similar
security.


5.Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.


6.Definitions. Capitalized terms not defined in this PECA have the meaning given
to them in the Plan, as applicable. For purposes of this PECA, the following
terms have the meanings given below:


(a)“Restricted Company” means The Boeing Company, General Dynamics Corporation,
Northrop Grumman Corporation, Raytheon Technologies Corporation, Honeywell
International Inc., BAE Systems Inc., L3Harris Technologies, Inc., Thales,
Airbus Group, Inc., Textron Inc., Leonardo SpA, Leidos Holdings, Inc. and (i)
any entity directly or indirectly controlling, controlled by, or under common
control with any of the foregoing, and (ii) any successor to all or part of the
business of any of the foregoing as a result of a merger, reorganization,
consolidation, spin-off, split-up, acquisition, divestiture, or similar
transaction, or as a result of a name change.


(b)“Competitive Products or Services” means products or services that compete
with, or are an alternative or potential alternative to, products sold or
services provided by a subsidiary, business area, division or operating unit or
business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by a subsidiary,
business area, division or operating unit of the Corporation for which I had
access (or was required or permitted such access in the performance of my duties
or responsibilities with the Corporation) to Confidential or Proprietary
Information of the Corporation at any time during the two-year period ending on
the Termination Date.


(c)“Required Approver” means:


(i)with respect to the Chief Executive Officer and President, the Management
Development and Compensation Committee of the Corporation’s Board of Directors;


(ii)with respect to any Elected Officer (other than the Chief Executive Officer
and President), the Corporation’s Chief Executive Officer; or



--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 17






(iii)with respect to all other employees, the Senior Vice President, Human
Resources of the Corporation.


(d)“Elected Officer” means an officer of the Corporation who was elected to his
or her position by the Corporation’s Board of Directors.


7.Miscellaneous.


(a)The Plan, the Award Agreement (with Exhibit B) and this PECA constitute the
entire agreement governing the terms of the award of the RSUs to me.


(b)This PECA shall be governed by Maryland law, without regard to its provisions
governing conflicts of law. Any enforcement of, or challenge to, this PECA may
only be brought in the United States District Court for the District of
Maryland, unless it is determined that such court does not have subject matter
jurisdiction, in which case any such enforcement or challenge must be brought in
the Circuit Court of Montgomery County in the State of Maryland.  Both parties
consent to the proper jurisdiction and venue of such court, as applicable, for
the purpose of enforcing or challenging this PECA. This Section 7(b) shall not
apply to residents of California.


(c)This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.


(d)This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.


This PECA is effective as of the acceptance by me of the award of RSUs under the
Award Agreement and is not contingent on the vesting of my RSUs.





--------------------------------------------------------------------------------

Award Date: July 27, 2020
Page 18




Exhibit B


Stock Ownership Requirements


Lockheed Martin’s Stock Ownership Requirements for Key Employees apply to all
senior level positions of Vice President and above. This reflects the
expectations of our major shareholders that management demonstrate its
confidence in Lockheed Martin through a reasonable level of personal share
ownership. This practice is consistent with other major U.S. corporations which
link some portion of personal financial interests of key employees with those of
shareholders.


Stock Ownership Requirements

TitleAnnual Base Pay MultipleExecutive Chairman; President and Chief Executive
Officer6 timesChief Operating Officer; Chief Financial Officer4 timesExecutive
Vice Presidents3 timesSenior Vice Presidents2 timesOther Elected Officers2
timesOther Vice Presidents1 times



Satisfaction of Requirements


Covered employees may satisfy their ownership requirements with common stock in
these categories:


•Shares owned directly.
•Shares owned by a spouse or a trust.
•Shares represented by monies invested in 401(k) Company Common Stock Funds or
comparable plans.
•Share equivalents as represented by income deferred to the Company Stock
Investment Option of the Deferred Management Incentive Compensation Plan
(DMICP).
•Unvested Restricted Stock Units.


Key employees will be required to achieve the appropriate ownership level within
five years and are expected to make continuous progress toward their target.
Appointment to a new level will reset the five year requirement. Unexercised
options prior to vesting are not counted toward meeting the guidelines.


Holding Period


Covered employees must retain net vested Restricted Stock Units and Performance
Stock Units and the net shares resulting from any exercise of stock options if
the ownership requirements are not yet satisfied.


Covered employees are asked to report annually on their progress toward
attainment of their share ownership goals.

